Conviction is for the unlawful manufacture of intoxicating liquor. Punishment, one year in the penitentiary.
There are no bills of exception in the record. The officers found in a small garage on appellant's premises a still which was so hot it was necessary for them to use sacks to protect their hands while dismantling it. Mash and whisky were also found as well as two one hundred pound sacks of sugar. Appellant was in his residence when the officers reached the place. They took him with them to the garage, and as he entered he picked up some instrument and broke one of the receptacles containing whisky.
The evidence amply warrants the conviction.
The judgment is ordered affirmed.
Affirmed. *Page 393